In the United States Court of Federal Claims
                                              No. 21-1490
                                  (Filed Under Seal: December 3, 2021)
                             (Reissued for Publication: December 21, 2021)1

                                        NOT FOR PUBLICATION

    **************************************
    IXI TECHNOLOGY ELECTRONIC            *
    WARFARE, LLC, dba, IXI EW            *
                                         *
                      Plaintiff,         *
                                         *
             v.                          *
                                         *
    THE UNITED STATES,                   *
                                         *
                      Defendant.         *
    **************************************

Todd John Canni, Pillsbury Winthrop Shaw Pittman, LLP, Los Angeles, CA, for Plaintiff.

Amanda L. Tantum, U.S. Department of Justice, Washington, DC, for Defendant.

                                          OPINION AND ORDER

DIETZ, Judge.

        Before the Court in this bid protest, challenging the cancellation of a solicitation by the
United States Department of the Navy (“Navy”), is a motion filed by plaintiff, IXI Technology
Electronic Warfare, LLC (“IXI”), requesting that the Court order the Navy to complete and
supplement the administrative record with agency communications and documents relating to the
Navy’s cancellation decision. After conducting in camera review of the excluded materials, the
Court finds that completion and supplementation of the administrative record are not warranted.
Accordingly, IXI’s motion is DENIED.

I.       BACKGROUND

        IXI is a small business that develops and commercializes counter drone and unmanned
aerial system technologies. Compl. ¶ 3, ECF No. 1. IXI submitted a proposal in response to a
Navy Small Business Technology Transfer Program Broad Agency Announcement issued on

1
  This Opinion was originally filed under seal on December 3, 2021, to provide the parties an opportunity to propose
appropriate redactions. ECF No. 44. On December 15, 2021, the parties filed a joint status report with proposed
redactions from the Defendant. ECF No. 45. The Court accepts the proposed redactions, and the redacted language
is replaced by “[XXX].”
December 8, 2020 (the “Solicitation”). AR 4.2 The Solicitation invited small business firms and
research institutions to submit proposals to conduct research and development in specific topic
areas. Id. IXI’s proposal sought an award under topic number N21A-T018, which related to
“Airborne Radar-Based Detection and Discrimination of Small Unmanned Aerial Systems and
Birds for Collision Avoidance and Force Protection.” AR 659; AR 34.

        On April 22, 2021, the Navy informed IXI that it was not selected for an award. Compl. ¶
4. IXI filed its initial post-award bid protest on June 21, 2021, challenging “the Navy’s arbitrary,
capricious, and unlawful evaluation of IXI’s proposal.” Id. ¶ 1. The government filed the
administrative record on June 28, 2021. See Notice of Filing, ECF No. 12. After IXI inquired
about certain documents missing from the administrative record, the government “correct[ed] the
administrative record” to include the documents in order to “avoid any delay in resolving this
matter.” Def.’s Mot. to Correct the AR at 1, ECF No. 13.

       According to IXI, the corrected administrative record revealed that the proposals of the
two awardees, [XXX] and [XXX], should have been rejected for non-compliance with a
requirement in the Solicitation that [XXX]. First Am. Compl., ECF No. 18, ¶ 3-4. In light of this
information, IXI filed its first amended complaint and motion for judgment on the administrative
record on July 16, 2021. See First Am. Compl., ECF No. 18; Pl.’s Mot. for J. on the Admin. R.,
ECF No. 20. IXI stated in its amended complaint that:

         IXI has identified a litany of serious flaws in the Navy’s evaluation of proposals
         associated with this procurement that require this Court to sustain this protest,
         declare that the Navy’s evaluation of IXI’s, [XXX] and [XXX] proposals was
         arbitrary, capricious, and in violation of applicable procurement laws and
         regulations, and enjoin the Navy from proceeding with Phase I awards unless and
         until the Navy re-evaluates proposals in accordance with the Solicitation’s stated
         evaluation criteria and makes new awards based on a proper best value trade-off or,
         alternatively, adds IXI to the list of awardees.

First Am. Compl. ¶ 2.

        On the same day that IXI filed its amended complaint and motion for judgment on the
administrative record, the government filed a motion to stay the briefing schedule for cross-
motions for judgment on the administrative record because “the Navy [was] considering taking
corrective action.” Def.’s Mot. to Stay at 1, ECF No. 19. Five days later, on July 21, 2021, the
government filed a notice of cancellation of the Solicitation, stating that “after reviewing the
technology and its current needs, the United States Department of the Navy . . . has decided that
the current solicitation . . . does not meet its needs.” Def.’s Notice of Cancellation at 1, ECF No.
21. The notice stated that the two awardees, [XXX] and [XXX], were notified of the
cancellation. Id. The government further stated its belief that “this will moot the protest.” Id.



2
 Two administrative records have been filed in this case—one pertaining to IXI’s initial protest and one to IXI’s
protest of the cancellation decision. See ECF Nos. 11, 28. The Court cites to the first administrative record, ECF No.
11, as “AR ___.” There are no direct citations to the second administrative record in this opinion.

                                                          2
         With leave of the Court, see ECF No. 23, IXI filed its second amended complaint on
August 6, 2021, challenging the Navy’s cancellation decision. Second Am. Compl., ECF No. 24.
In its second amended complaint, IXI contends “that the Navy’s cancellation is motivated by a
desire to avoid liability and further judicial oversight – not a genuine change in mission needs,”
which it argues is “in contravention of established Court precedent.” Id. ¶¶ 1, 3. IXI asserts that:

       The Navy’s present position cannot be reconciled with the terms of the Solicitation,
       which explained the critical importance of this procurement, or its actions during this
       litigation, which similarly conveyed a steadfast desire to defend its awards, to minimize
       the period of the stay, and to continue with the procurement at the end of this bid protest.

Id. ¶ 2. In essence, IXI argues that the Navy’s decision to cancel the solicitation was pretextual
and arose as a result of IXI’s protest and to avoid liability to IXI. Following a status conference
and pursuant to an order from the Court, the government filed the administrative record related to
the cancellation decision on September 3, 2021. See Notice of Filing, ECF No. 28.

       On September 10, 2021, IXI filed the instant motion to complete and supplement the
administrative record. See Pl.’s Mot. to Complete and Supplement the AR, ECF No. 30
[hereinafter Pl.’s Mot.]. In its motion, IXI seeks to complete and supplement the administrative
record with:

       [A]ll agency communications and documents – including, but not limited to, e-mail
       communications among government officials and notes summarizing oral
       communications among agency officials that may have transpired during telephone
       calls and meetings – relating in any way to the underlying procurement, including
       but not limited to, IXI’s bid protest and the [c]ancellation [d]ecision, during a
       limited time period from July 6, 2021 (when IXI first brought to the Navy’s
       attention fatal evaluation errors [XXX] for one of the awardees) and July 21, 2021
       when the Navy formally announced that it was cancelling [the solicitation].

Id. at 1-2. In addition, IXI requests that the Court order the Navy to complete and supplement the
record with certain communications between counsel for IXI and counsel for the government
between July 6, 2021 and July 21, 2021. Id. at 2. The government opposes IXI’s motion. See
Def.’s Resp. to Pl.’s Mot., ECF No. 38 [hereinafter Def.’s Resp.].

       The Court held a status conference on October 12, 2021 to discuss IXI’s motion. See
Order, ECF No. 40. After the conference, the Court ordered the government to provide, for in
camera review, the documents requested by IXI. Id. Further, the Court ordered the government
to provide a log that contains an index numbering the documents, a description of each
document, and the applicable privilege or grounds for exclusion from the administrative record.
Id. The Court is in receipt of the documents and privilege log and now decides whether the
administrative record on the cancellation decision provided by the agency should be completed
and supplemented.




                                                 3
II.    LEGAL STANDARDS

        The role of this Court in reviewing an agency decision is to “apply the appropriate
[Administrative Procedures Act] standard of review to the agency decision based on the record
the agency presents to the reviewing court.” Fla. Power & Light Co. v. Lorion, 470 U.S. 729,
743-44 (1985) (internal citation omitted). Judicial review of an agency decision “should be the
administrative record already in existence, not some new record made initially in the reviewing
court.” Camp v. Pitts, 411 U.S. 138, 142 (1973). Agencies are entitled to a presumption of
regularity when assembling the administrative record. EFW, Inc. v. United States, 147 Fed. Cl.
186, 188 (2020).

        The administrative record, however, is largely a fiction that serves as a convenient
vehicle for bringing the decision of an agency before a reviewing court. See Inforeliance Corp. v.
United States, 118 Fed. Cl. 744, 747 (2014); see also DataMill, Inc. v. United States, 91 Fed. Cl.
722, 728-29 (2010). In the bid protest context, allowing the agency to retroactively delineate the
scope of review may preclude the “substantial inquiry” and “thorough, probing, in-depth review”
this Court must perform in reviewing an agency decision. Mike Hooks, Inc. v. United States, 39
Fed. Cl. 147, 156 (1997) (quoting Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S.
402, 415 (1971)). Thus, while the focal point for judicial review of an agency’s decision should
be the administrative record already in existence, the Court does not apply an iron-clad rule that
automatically limits its review to the four corners of the agency-assembled record. See
GraphicData, LLC v. United States, 37 Fed. Cl. 771, 779 (1997).

        When the contents of the agency-assembled administrative record are questioned, a
protestor may move to “complete” or “supplement” the administrative record. Poplar Point
RBBR, LLC v. United States, 145 Fed. Cl. 489, 494 (2019); see also Linc Gov’t Servs., LLC v.
United States, 95 Fed. Cl. 155, 158 (2010). A request to “complete” the agency-assembled
record is not the same as a request to “supplement” the agency-assembled record. See Joint
Venture of Comint Sys. Corp. v. United States, 100 Fed. Cl. 159, 167 (2011). A motion to
complete the administrative record seeks to add materials that are relevant to the challenged
agency decision and were considered by the agency in reaching its decision or generated during
the decision-making process. BHB Ltd. P’ship v. United States, 147 Fed. Cl. 226, 229 (2020); see
also Comint Sys., 100 Fed. Cl. at 167. A motion to supplement the administrative record seeks to
add new materials that were not considered by the agency or generated during the decision-
making process. BHB Ltd. P’ship, 147 Fed. Cl. at 229; see also Comint Sys., 100 Fed. Cl. at 167.

III.   DISCUSSION

        The Court views IXI’s motion as two-fold: (i) a request to complete the administrative
record with agency communications and documents relating to the Navy’s decision to cancel the
Solicitation and (ii) a request to supplement the administrative record with certain
communications between counsel for IXI and the government. The Court finds that neither
completion nor supplementation is warranted.




                                                4
       A.      IXI’s Request to Complete the Administrative Record with Agency
               Communications and Documents

        IXI requests that the Navy produce a complete record relating to its decision to cancel the
Solicitation. Pl.’s Mot. at 1. IXI argues that the administrative record as provided by the Navy in
support of its cancellation decision “does not explain what the agency did in reaching its decision
to cancel the solicitation.” Id. at 10 (internal quotations omitted). IXI further argues that the
administrative record is incomplete because it contains “only select documents that appear to
have been prepared and curated in an effort to defend against the protest as opposed to the
unvarnished record of unscripted communications among agency officials leading to the
agency’s abrupt 180-degree decision to cancel.” Id. at 2.

        The government responds by arguing that “IXI provides no clear evidence that the Navy
withheld documents from the administrative record, instead improperly relying on assumptions
and speculation about the timing of the Navy’s decision” and, therefore, IXI fails to overcome
“the presumption that the Navy properly assembled the administrative record.” Def.’s Resp. at 3.
The government further argues that “IXI demands deliberative and privileged documents,
including internal emails and notes” and “such documents are excluded from the administrative
record unless a plaintiff makes a strong showing of bad faith or improper conduct by agency
decision makers.” Id. at 3-4.

        The agency-assembled administrative record “is not always a complete record of
documentary materials generated during the procurement and maintained contemporaneously
with the occurrence of the salient events or actions associated with the procurement[.]” Pitney
Bowes Gov’t Solutions, Inc. v. United States, 93 Fed. Cl. 327, 331 (2010). The administrative
record may be insufficient when it is missing “relevant information that by its very nature would
not be found in an agency record—such as evidence of bad faith, information relied upon but
omitted from the paper record, or the content of conversations.” Inforeliance Corp., 118 Fed. Cl.
at 747 (quoting Orion Int’l Techs. v. United States, 60 Fed. Cl. 338, 343-44 (2004)). Because of
the nature of IXI’s challenge to the Navy’s cancellation decision, the Court decided in camera
review of excluded documents was appropriate to ensure that the Court had a complete record
“containing the information upon which the [Navy] relied when it made its decision as well as
any documentation revealing the [Navy’s] decision-making process.” Pitney Bowes, 93 Fed. Cl.
at 332; Tr. of Proceeding Held on October 12, 2021 at 26:17-27:18, ECF No. 42.

        In response to the Court’s order, the government submitted a compact disc containing 89
documents totaling 568 pages and filed notice on the record representing to the Court that the
documents submitted constitute “all documents responsive to the Court’s order.” Def.’s Notice at
1, ECF No. 43. The Court has conducted in camera review of the materials submitted by the
government, as well as its privilege log. Based on its review, the Court concludes that the
excluded materials do not provide further explanation of the Navy’s decision to cancel the
Solicitation or its decision-making process beyond what is already set forth in the agency-
assembled record. Further, with respect to IXI’s challenge based on the timing of the cancellation
decision, the timing of the decision is ascertainable from the agency-assembled record and
additional record materials are not needed. Aside from the Court’s finding that the excluded
materials are not needed to complete the agency-assembled record, the government has asserted

                                                5
that the excluded materials are subject to attorney-client privilege and deliberative process
privilege, and, after review, the Court agrees with the government that the materials were
properly excluded on privilege grounds.

       B.      IXI’s Request to Supplement the Administrative Record with
               Communications between Counsel for IXI and Counsel for the Navy

        IXI also requests that the Navy supplement the administrative record with
communications between counsel for IXI and counsel for the government between July 6, 2021
and July 21, 2021. Pl.’s Mot. to Suppl. at 2, ECF No. 30. The standard for supplementing the
administrative record with extra-record materials is more stringent than the standard for
completing the record with materials that were considered by the agency in reaching its decision
or generated during the decision-making process. See BHB Ltd. P’ship, 147 Fed. Cl. at 229. The
Federal Circuit has explained that the administrative record “should be supplemented only if the
existing record is insufficient to permit meaningful review consistent with the [Administrative
Procedures Act].” Axiom Res. Mgmt., Inc. v. United States, 564 F.3d 1374, 1381 (Fed. Cir.
2009).

         The communications that IXI seeks to add to the administrative record are extra-record
evidence that were not before the agency decision-makers or a part of the agency decision-
making process. The inter-counsel emails at issue pertain to alleged gaps in the administrative
record filed in IXI’s initial bid protest and the subsequent decision to cancel the solicitation.
Presumably, IXI proffers these emails to establish the timeline of IXI’s identification of the
alleged deficiencies in the administrative record, the Navy’s contemplation of corrective action,
and the Navy’s cancellation decision. The docket and administrative record in existence already
reflect this information, and therefore, the Court finds that these communications are not
necessary for the Court to perform a meaningful review of the cancellation decision.
Accordingly, supplementation of the administrative record with such communications is not
warranted. See Terry v. United States, 96 Fed. Cl. 156, 165 (2010).

IV.    CONCLUSION

        For the reasons stated above, IXI’s motion to complete and supplement the administrative
record is DENIED. Some information contained in this Opinion and Order may be considered
protected information subject to the Protective Order entered on June 24, 2021. Accordingly, the
Opinion and Order is filed UNDER SEAL. The parties SHALL CONFER AND FILE, on or
before December 17, 2021, a joint status report that (i) identifies the information, if any, that the
parties contend should be redacted, (ii) explains the basis for each proposed redaction, (iii)
includes an attachment of the proposed redactions for this Opinion, and (iv) proposes a schedule
for further proceedings.

       IT IS SO ORDERED.

                                                  s/ Thompson M. Dietz
                                                  THOMPSON M. DIETZ, Judge



                                                 6